Exhibit 2.1 SHARE PURCHASE AGREEMENT by and among BEIJING E-TOWN CHIPONE TECHNOLOGY CO., LTD., a limited liability company of the People’s Republic of China , and EXAR CORPORATION, a Delaware corporation , And solely for the purposes of Article 13 and Article 14, BEIJING E-TOWN INTERNATIONAL INVESTMENT & DEVELOPMENT CO., LTD., a limited liability company of the People’s Republic of China , and CHIPONE TECHNOLOGY (BEIJING) CO., LTD., a company limited by shares of the People’s Republic of China Dated as of June 1, 2016 Table of Contents Page Article 1 Certain Definitions 1 Article 2 The Share Purchase 10 The Closing 10 Purchase and Sale of Company Shares 10 Tax Matters 11 Further Assurances 13 Article 3 Representations and Warranties of Seller Regarding the Company 14 Organization and Good Standing 14 Subsidiaries 14 Power, Authorization and Validity 15 Capitalization of the Company 15 No Conflict 16 No Consents 16 Litigation 17 Taxes 17 Company Financial Statements and Controls 19 Properties 20 Absence of Certain Changes 21 Contracts, Agreements, Arrangements, Commitments and Undertakings 23 No Default; No Restrictions 26 Intellectual Property 26 Compliance with Laws 30 Employees, ERISA and Other Compliance 30 Corporate Documents 37 No Brokers 37 Insurance 37 Export Control Laws 37 Environmental Matters 38 FCPA and Anti-Corruption Matters 38 Privacy 39 Accounts Receivable and Inventory 39 Significant Customers and Suppliers 40 Power of Attorney 40 Bank Accounts 40 Transactions with Affiliates; Intercompany Contracts; Shared Contracts 40 Article 4 Representations and Warranties of Seller 41 Organization and Good Standing 41 Power, Authorization and Validity 41 No Conflict 42 Title 42 No Brokers 42 Representations 42 i Article 5 Representations and Warranties of Buyer 42 Organization and Good Standing 42 Power, Authorization and Validity 43 No Conflict 43 Financing 43 Representations 44 Article 6 Seller Covenants 44 No Solicitation of Transactions 44 Advice of Changes 45 Maintenance of Business 45 Conduct of Business 46 Necessary Consents 49 Litigation Matter 49 Access to Information; Consultation 49 Notices to Employees 49 Satisfaction of Conditions Precedent 49 Intercompany Arrangements 50 Non-Competition and Non-Solicitation 50 Preparation of Tax Returns and Financial Statements 51 No Encumbrances 52 Employee Benefit Matters 52 Covenant Not to Sue 52 Confirmatory Assignments of Intellectual Property 53 Article 7 Buyer Covenants 53 Advice of Changes 53 Satisfaction of Conditions Precedent 53 Employee Benefit Matters 53 Article 8 Regulatory Approvals 54 Regulatory Approvals 54 Article 9 Conditions to Obligations of Seller 57 Accuracy of Representations and Warranties 57 Covenants 57 Compliance with Law; No Legal Restraints 57 Government Consents 57 Escrow Agreement 57 License and Technology Agreement 57 Article 10 Conditions to Obligations of Buyer 58 Accuracy of Representations and Warranties 58 Covenants 58 No Material Adverse Effect 58 Compliance with Law; No Legal Restraints 58 Government Consents 58 CFIUS Approval, PRC Overseas Investment Approvals and MOEA Approval 58 ii Resignations of Directors and Officers 59 Company Good Standing Certificates 59 Termination of Company Benefit Arrangements 59 Completion of Restructuring of IML International Taiwan 59 Intercompany Liabilities 59 Escrow Agreement 59 License and Technology Agreement 59 Intellectual Property Transfer Agreement 59 FIRPTA Certificate 59 Company Closing Financial Certificate 59 Company Closing Cash 59 Transition Services Agreement 60 Facility License Agreement 60 Employment 60 Article 11 Termination of Agreement 60 Termination by Mutual Consent 60 Unilateral Termination 60 Effect of Termination 61 Termination Fee 61 Article 12 Survival of Representations, Indemnification and Remedies 62 Survival of Representations and Warranties 62 Agreement to Indemnify 63 Limitations 64 Notice of Claim . 65 Defense of Third-Party Claims 66 Resolution of Notice of Claim 68 Treatment of Indemnification Payments 69 Other Indemnification Matters 69 Article 13 Miscellaneous 69 GoverningLaw 69 Arbitration. 69 Assignment; Binding Upon Successors and Assigns 70 Severability 70 Counterparts 70 Other Remedies 70 Amendments and Waivers 71 Expenses 71 Attorneys’ Fees 71 Notices 71 Interpretation; Rules of Construction 73 No Joint Venture 73 Further Assurances 73 Third Party Beneficiary Rights 73 Public Announcement 73 Confidentiality 74 Conflicts; Attorney Client Privilege 75 iii Entire Agreement 75 WAIVER OF JURY TRIAL 75 Article 14 Guarantee 75 Guarantee 75 Change in Obligations, Certain Waivers 76 No Waiver; Cumulative Rights 77 Representations and Warranties of Guarantors 77 Continuing Guarantee 77 No Recourse 77 Nature of Guarantee 78 List of Exhibits and Schedules Exhibit A Escrow Agreement Exhibit B License and Technology Agreement Exhibit C Intellectual Property Transfer Agreement Exhibit D Transition Services Agreement Exhibit E Facility License Agreement Seller Disclosure Letter Additional Disclosures iv Index of Defined Terms Acquisition Proposal 1 Action 2 Affiliate 2 Affiliate Plans 35 Agreement 1 Agreement Date 1 Ancillary Agreements 2 Anti-Corruption Law 2 Antitrust Clearance 2 Antitrust Laws 2 Applicable Law 2 Balance Sheet Date 2 Board Change 61 Business Day 2 Buyer 1 Buyer Closing Certificates 3 Buyer Controlled Tax Proceeding 13 Buyer Fundamental Representations 65 Buyer Indemnifiable Matters 65 Buyer Indemnified Person 65 Buyer Indemnified Persons 65 CERCLA 40 CFIUS 3 CFIUS Approval 3 Change in Control Agreement 38 Change in Control Payment 3 Claim 68 Claims Period 68 Closing 3 Closing Date 3 COBRA 37 Code 3 Company 1 Company Balance Sheet 3 Company Benefit Arrangement 34 Company Business 3 Company Closing Cash 3 Company Closing Debt 3 Company Closing Financial Certificate 3 Company Current Facilities 39 Company Facilities 39 Company Financial Statements 4 Company Intercompany Assets 4 Company Intercompany Liabilities 4 Company IP 4 Company IP Agreements 28 Company IT Systems 4 v Company Material Contract 25 Company Net Working Capital Shortfall 4 Company Networking Capital 4 Company Owned IP Rights 4 Company Products 5 Company Registered IP 5 Company Shares 1 Company Source Code 5 Company Standalone Tax Returns 53 Company Tangible Assets 22 Company Websites 41 Consents 17 Contested Claim 71 Continuing Service Provider 55 Contract 5 control 2 Copyrights 7 Current Representation 77 Damages 65 Data Room 6 Debt 5 delivered 5 Designated Person 77 Disallowed Workers 53 Dispute 72 DOJ 56 Domain Names 7 Effect 8 Encumbrance 6 Entity 6 Environmental Law 40 ERISA 6 ERISA Affiliate 6 ERISA Group Company 6 Escrow Agent 11 Escrow Agreement 60 Escrow Cash 6 Evaluation Material 76 Exchange Act 7 Excluded Taxes 6 Extended Termination Date 63 FTC 56 Fundamental Matters 67 Fundamental Representations 65 GAAP 7 General Indemnification Limit 66 Governmental Authority 7 Governmental Permits 32 Group 7 Group Company 7 Group Company Organizational Documents 15 vi Guarantee 1 Guarantors 1 HKIAC Rules 72 HSR Act 7 IML California 12 IML International 12 Indemnifiable Matters 66 Indemnified Person 68 Indemnifying Person 68 Initial Termination Date 63 Intellectual Property 7 Intellectual Property Rights 7 Intercompany Contracts 42 IRS 7 knowledge of Seller 8 Lease 21 Liabilities 8 Liability 8 License and Technology Agreement 60 Material Adverse Effect 8 Materials of Environmental Concern 40 MOEA 8 MOEA Approval 8 MOFCOM 8 NCRC 8 NDA 76 Non-Recourse Party 79 Notice of Claim 68 Obligations 77 Open Source Material 8 Order 9 Patents 7 Permitted Encumbrances 9 Person 9 Post-Closing Representation 77 PRC 9 PRC Overseas Investment Approvals 9 PRC Transfer Taxes 11 Pre-Closing Tax Period 12 Pre-Closing Tax Returns 12 Prior Service Provider 9 RCRA 40 Real Property 21 Relevant Service Providers 33 Representatives 46 Restraint 58 Restricted Business 52 Restricted Period 52 Restricted Territory 52 RMB 9 SAFE 9 vii SASAC 9 Seller 1 Seller Acquisition 46 Seller Closing Certificates 9 Seller Controlled Tax Proceeding 13 Seller Disclosure Letter 14 Seller Financial Statements 9 Seller Fundamental Representations 65 Seller Indemnifiable Matters 66 Seller Indemnified Person 66 Seller Indemnified Persons 66 Seller IP Rep 65 Seller Patents 54 Seller’s knowledge 8 Share Purchase 1 Share Purchase Consideration 10 Shared Assets 22 Shared Contracts 42 Significant Customer 42 Significant Supplier 42 Software 10 Specified Circumstance 10 Specified Order 64 Straddle Period 12 Straddle Period Tax 12 Straddle Period Tax Returns 12 Subsidiary 10 tax 10 Tax Authority 10 Tax Proceeding 13 Tax Return 10 taxes 10 Technology 10 Terminable Intercompany Contracts 10 Terminable Shared Contracts 52 Termination Fee 64 Termination Fee Deposit Bank 64 Third-Party Claim 68 Threshold 66 Trade Secrets 7 Trademarks 7 Transfer Taxes 11 Transferring Employees 33 Unpaid Transaction Expenses 74 US$ 10 WARN Act 38 Willful Breach 10 viii SHARE PURCHASE AGREEMENT This Share Purchase Agreement (this “ Agreement ”) is made and entered into as of June 1, 2016 (the “ Agreement Date ”) by and among Beijing E-town Chipone Technology Co., Ltd., a limited liability company of the People’s Republic of China (“ Buyer ”), and Exar Corporation, a Delaware corporation (“ Seller ”) and solely for the purposes of Article 13 (to the extent applicable to Guarantors (as defined below)) and Article 14 , Beijing E-Town International Investment & Development Co., Ltd. and Chipone Technology (Beijing) Co., Ltd. (together, the “ Guarantors ”). RECITALS A.Seller owns all of the 1,000 issued and outstanding ordinary shares (the “ Company Shares ”) of Integrated Memory Logic Limited, a Cayman Islands exempt company and a wholly owned Subsidiary of Seller (the “ Company ”). B.Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all of the issued and outstanding Company Shares, all upon the terms and conditions set forth in this Agreement (the “ Share Purchase ”). C.The Boards of Directors of Buyer, Seller and the Company have determined that the Share Purchase is in the best interests of their respective companies and equity holders or stockholders, as applicable, and have approved and declared advisable this Agreement and the Share Purchase. D.As a condition and inducement to Seller’s willingness to enter into this Agreement, the Guarantors agree to the guarantee provisions set forth in Article 14 of this Agreement (the “ Guarantee ”) with respect to the obligations of Buyer under this Agreement. E.Buyer and Seller desire to make certain representations, warranties, covenants and agreements in connection with the Share Purchase and to prescribe various conditions to the Share Purchase. Now, Therefore , in consideration of the foregoing and the mutual promises, covenants and conditions contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE 1 CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below. “ Acquisition Proposal ” means with respect to the Company, any agreement, offer, proposal or indication of interest (other than this Agreement , any other offer, proposal or indication of interest by Buyer or its Affiliates) or any other offer, proposal or indication of interest for a Seller Change in Control, or any public announcement of intention to enter into any such agreement or of (or intention to make) any offer, proposal or indication of interest, relating to, or involving: (A) any direct or indirect acquisition or purchase, whether in one transaction or a series of transactions (including by way of sale, issuance, merger, consolidation, business combination, joint venture, share exchange or other similar transaction), by any Person or Group of any of the outstanding voting securities or voting power of the Company; (B) any direct or indirect sale, lease, mortgage, pledge, exchange, transfer, license or other disposition, whether in one transaction or a series of transactions (including by way of merger, consolidation, business combination, joint venture, share exchange or other similar transaction), of any of the assets of the Company; (C) any liquidation, dissolution or other similar type of transaction of the Company; or (D) any extraordinary dividend or distribution, whether of cash or other property of the Company 1 “ Action ” means any action, suit, litigation, arbitration, mediation, proceeding, prosecution, charge, investigation, hearing, audit, or subpoena that, if pending, is, or if threatened, would be, commenced, brought, conducted or heard by or before any court, arbitrator, mediator or other Governmental Authority or tribunal
